Citation Nr: 1641631	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-30 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1980 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied service connection for a right knee disability and for a left knee disability (listed as bilateral knee pain).  

A May 2011 RO decision granted service connection and a noncompensable rating for right knee scars, effective May 11, 2010.  

In March 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative joint disease of the right knee had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. §  3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is service-connected for right knee scars.  He is also service-connected for left testicular orchialgia, with atrophy and infertility; bilateral hearing loss; and for tinnitus.  

The Veteran contends that he has a right knee disability that is related to service.  He specifically maintains that he injured his right knee during service when he ran into barbed wire while participating in a training exercise.  He reports that he had to be cut out of the barbed wire, that he was taken to private healthcare facility, and that he had follow-up treatment at a base medical center.  The Veteran asserts that in-service running, low crawling, and hitting the ground in prone position also caused right knee problems.  The Veteran essentially reports that he suffered right knee problems, including a right injury, during service and since service.  He also asserts that his right knee disability is related to his service-connected scars of the right knee.  

The Veteran's service treatment records show that he was treated for a right knee laceration and that he was also treated for a right thigh sprain.  A November 1980 treatment entry notes that the Veteran was seen at an emergency room with a laceration of the right knee.  The examiner reported that the Veteran had a superficial scratch from barbed wire the previous day and that the wound looked clean.  It was noted that the Veteran was provided with a tetanus booster the previous week.  

A December 1980 Public Voucher for Public Purchases and Services Other than Personal indicates that J. B. Fowler, D.O., from the Harlowton Clinic, was paid for treatment of the Veteran.  Although there is a reference to an attached detailed invoice, such is not of record.  

A July 1982 emergency care and treatment report notes that the veteran was seen for complaints of a possible pulled muscle of the right leg.  The assessment was a sprain of the right thigh muscles.  A July 1982 consultation report, the next day, relates a provisional diagnosis of a sprain of the right thigh.  The examiner reported that the Veteran was scheduled for treatment, but that he wished to not return to the clinic for his initial appointment.  It was noted that the Veteran was discharged from further treatment.  

Post-service VA treatment records, including an examination report, show treatment for right knee problems, including right knee pain and degenerative joint disease of the right knee.  

A June 2010 statement from M. O., indicates that he was the Veteran's supervisor at Malmstrom Air Force Base in Montana.  He reported that he remembered that during a training exercise, the Veteran got caught up in some old barbed wire which was under some high grass.  He stated that as the Veteran had cuts and scrapes, he notified Malmstrom Security Control and he was told to take the Veteran to a small hospital in Harlowton, Montana where the Veteran was treated and released.  

A June 2014 VA knee and lower leg conditions examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran denied injuries to his bilateral knees prior to service.  The examiner indicated that the Veteran stated that he injured his right knee in 1980 and that he sustained a superficial laceration to the right knee when he fell on barbed wire.  It was noted that such was treated with sutures and that the injury was reported to be very superficial in depth per his service treatment records.  The examiner stated that the Veteran currently reported that he had pain in his bilateral knees with prolonged sitting or with weight bearing activities.  The examiner maintained that the Veteran also complained of popping and swelling of the bilateral knees with ambulation, as well as instability of the bilateral knees.  

The diagnosis was degenerative joint disease of both knees.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's mild bilateral degenerative joint disease was not related to any in-service event or complaint, and was not a result of his service-connected right knee scar.  The examiner stated that the Veteran's service treatment records show that his right knee laceration was very superficial without any extension into his knee joint.  The examiner indicated that soft tissue injuries were not a known cause or risk factor for the development of subsequent arthritis in the knees.  The examiner maintained that the Veteran's bilateral knee degenerative joint disease was more likely related to age-related degeneration and chronic deconditioning.  

The Board observes that the medical evidence shows that the Veteran was treated for a right knee laceration from barbed wire during his period of service.  The Board observes that the Veteran is also currently diagnosed with degenerative joint disease of the right knee.  The examiner pursuant to a June 2014 VA knee and lower leg conditions examination report, following a review of the claims file, indicated that the Veteran's right knee degenerative joint disease was not related to any in-service event or complaint, and was not related to his service-connected right knee scar.  The Board observes, however, that the examiner did not address the Veteran's reports of right knee problems since his right knee injury in service.  The Veteran is competent to report a right knee injury in service, continuous right knee symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the examiner's opinion is not probative in this matter.  

As noted above, the Veteran is competent to report right knee problems during service and since service.  See Davidson, 581 F.3d at 1313.  Moreover, the Board finds that the Veteran's reports as to a right knee injury in service, as well as the corroborating report of a fellow serviceman regarding such injury, and the Veteran's reports of right knee problems since service, are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving all reasonable doubt in his favor, the Board concludes that service connection for degenerative joint disease of the right knee is warranted.  Therefore, service connection for degenerative joint disease of the right knee is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection, such as secondary service connection.  


ORDER

Service connection for degenerative joint disease of the right knee is granted.  



REMAND

The remaining issue on appeal is entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee.  

The Veteran is service-connected for right knee scars.  He is also service-connected for left testicular orchialgia, with atrophy and infertility; bilateral hearing loss; and for tinnitus.  As discussed above, the Board has also granted service connection for degenerative joint disease of the right knee.  Given this change in circumstances, and to accord the Veteran due process, the RO should readjudicate the issue of entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee.  

The Veteran contends that he has a left knee disability that is related to service, or, more specifically, that is related to his now service-connected degenerative joint disease of the right knee.  He reports that he began favoring his right knee which caused his left knee to subsequently become painful with weightbearing.  He also asserts that in-service running, low crawling, and hitting the ground in a prone position also caused left knee problems.  

The Veteran is competent to report left knee problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran's service treatment records do not specifically show treatment for a left knee disability.  

Post-service VA treatment records, including an examination report, show treatment for left knee problems, including left knee pain and degenerative joint disease of the left knee.  

A June 2014 VA knee and lower leg conditions examination report includes a notation that the Veteran's claims file was reviewed.  The diagnosis was degenerative joint disease of both knees.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's mild bilateral degenerative joint disease was not related to any in-service event or complaint, and was not a result of his service-connected right knee scar.  The examiner maintained that the Veteran's bilateral knee degenerative joint disease was more likely related to age-related degeneration and chronic deconditioning.  

The Board observes that the examiner did not address any reports of the Veteran of left knee problems during service or since service.  See Davidson, 581 F.3d at 1313.  Additionally, the examiner did not address whether the Veteran's service-connected degenerative joint disease of the right knee caused or aggravated his left knee disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

In light of the deficiencies with the June 2014 VA knee and lower leg conditions examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left knee problems since August 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed left knee disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed left knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left knee disabilities, to include degenerative joint disease of the left knee.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed left knee disabilities, to include degenerative joint disease of the left knee, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of left knee problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected degenerative joint disease of the right knee, or any other service-connected disabilities such as his service-connected scars of the right knee, caused or aggravated any currently diagnosed left knee disabilities, to include degenerative joint disease of the left knee.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed left knee disabilities, to include degenerative joint disease of the left knee, by the Veteran's service-connected degenerative joint disease of the right knee, or any other service-connected disabilities such as scars of the right knee, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed left knee disabilities, to include degenerative joint disease of the left knee, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


